 Case: 4:17-cr-00036-RWS Doc. #: 81 Filed: 07/30/19 Page: 1 of 2 PageID #: 888



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
      Plaintiff,                                  )
                                                  )
 v.                                               )    No. 4:17CR0036 RWS
                                                  )
 JUSTIN X. CARROLL,                               )
                                                  )
      Defendant.                                  )

                                     NOTICE TO COURT

         COMES NOW the United States of America, by and through Carrie Costantin, Attorney

for the United States Acting Under Authority Conferred by 28 U.S.C. § 515, and Tiffany G.

Becker, Assistant United States Attorney for said District, and regrets to inform the Court that

the undersigned has received information from Bureau of Prison employees that defendant Justin

Carroll passed away on July 27, 2019 at approximately 10:07 p.m.



                                                      Respectfully submitted,


                                                      CARRIE COSTANTIN
                                                      Attorney for the United States Acting
                                                      Under Authority Conferred by 28 U.S.C. §
                                                      515

                                                       /s/ Tiffany G. Becker
                                                      TIFFANY G. BECKER #46314MO
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
 Case: 4:17-cr-00036-RWS Doc. #: 81 Filed: 07/30/19 Page: 2 of 2 PageID #: 889



                                 CERTIFICATE OF SERVICE

I hereby certify that on July 30, 2019, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon all counsel of
record.


                                                 /s/ Tiffany G. Becker
                                                 TIFFANY G. BECKER #46314MO
                                                 Assistant United States Attorney




                                                 2
